Case:18-01099-TBM Doc#:41 Filed:04/12/19                Entered:04/12/19 16:25:45 Page1 of 9




                       UNITED STATES BANKRUPTCY COURT
                                         District of Colorado

                                                                |
In re:          RENT-RITE SUPER KEGS WEST LTD                   |    Case No.
                                                                |    17-21236 TBM
                               Debtor.                          |
                                                                |    Chapter
                                                                |    11
                RENT-RITE SUPER KEGS WEST LTD,                  |
                                                                |
                               Plaintiff                        |    Adv. Proc. No.
                                                                |    18-1099-TBM
                WORLD BUSINESS LENDERS, LLC,                    |
                                                                |
                                Defendant                       |


 PLAINTIFF RENT-RITE SUPER KEGS WEST, LTD’S REBUTTAL TO DEFENDANT
     WORLD BUSINESS LENDERS, LLC’S ADDITIONAL LEGAL BRIEFING


         Plaintiff Rent-Rite Super Kegs West, Ltd.’s (“Plaintiff” or “Rent-Rite”), by and through

undersigned counsel, hereby submits the following Rebuttal to Defendant World Business

Lenders, LLC’s Additional Legal Briefing (“WBL Brief”) [Doc. # 40]:

                                            ARGUMENT

A.       12 U.S.C. § 1831d Is Inapplicable and There is No Preemption

         In the WBL Brief, WBL asserts that the cases cited by the Court in its March 13, 2019

Order (the “Order”) [Doc. #37] should be resolved in WBL’s favor. WBL argues that “[b]ecause

the Bank of Lake Mills is a ‘State Chartered’ FDIC insured institution organized and existing under

the laws of the State of Wisconsin it is allowed to charge an interest rate in excess of the Colorado

rate.” (WBL Brief at p. 2).

         As amply demonstrated in Plaintiff’s Supplemental Brief [Doc. #37], § 1831d is

inapplicable because the claims in those cases were brought directly against banking institutions.

                                                  1
Case:18-01099-TBM Doc#:41 Filed:04/12/19               Entered:04/12/19 16:25:45 Page2 of 9




The language of § 1831d demonstrates that the statute only applies to claims brought against a

State bank. Plaintiff has brought claims against WBL, a non-bank and assignee to the Deed of

Trust. Thus, Plaintiff submits that the case of Meade v. Avant of Colorado, LLC, 307 F. Supp.

1134 (D. Colo. 2018) is controlling. See, e.g., Plaintiff’s Supplemental Brief at pp. 9-11.

       WBL further relies upon two cases from the Fourth Circuit, Discover Bank v. Vaden, 489

F.33d 594 (4th Cir. 2007.)) and Republic Bank and Trust Co. v. Kucan, 245 Fed. App. 308 (4th Cir.

2007). The cases relied upon by WBL in its Brief are likewise inapposite. WBL relies upon

Vaden, stating that the case holds that “12 U.S.C. § 1831d completely preempt[s] state law usury

claims against state-chartered, federally named banks such as the Bank of Lake Mills in this

case.” (WBL Brief, p. 2) (emphasis supplied). WBL likewise states that the Vaden Court stands

for the proposition that “The Federal Deposit Insurance Act 12 U.S.C. § 1831d governs usury

claims asserted against state-chartered banks.” (Id.) (emphasis supplied).

        In Vaden, supra, Discover Bank, a state-chartered bank, issued a credit card to Betty

Vaden. Through its servicing affiliate Discover Financial Services (“DFS”), Discover Bank sued

Vaden in state court over an unpaid credit-card balance. Vaden asserted various counterclaims

against DFS (but not Discover Bank), alleging, among other things, that the interest rate on her

credit card was usurious. Discover Bank then filed a § 4 petition in federal district court seeking

to compel Vaden to submit her counterclaims to arbitration, in accordance with the terms of the

credit-card agreement. Because the parties were not diverse, jurisdiction over the § 4 petition

depended on the existence of a federal question. Discover Bank argued that there was a federal

question because Vaden’s state-law usury claim was completely preempted by the FDIA. Vaden

argued, however, that her usury claim was asserted against DFS only. Because DFS is not a state-

chartered bank, Vaden contended that her claims were not preempted by the FDIA. Id. at 597–98.



                                                 2
Case:18-01099-TBM Doc#:41 Filed:04/12/19                 Entered:04/12/19 16:25:45 Page3 of 9




On appeal, the Fourth Circuit held that the FDIA completely preempted state-law usury claims

against state-chartered banks. The Court concluded that the district court had properly determined

that Discover Bank, the entity that had actually extended credit to Vaden, was the real party in

interest with regard to Vaden's usury claims. The Court determined that because Discover Bank

was a real party in interest, the fact that Vaden named only DFS in her counterclaim was not

relevant. The Court concluded that the district court had subject matter jurisdiction over Discover

Bank's § 4 petition, and we affirmed the district court's order compelling arbitration. Id. at 608.

       In Kucan, supra, Advance America, a national “payday” lender, contracted with Republic

Bank to act as its servicing and marketing agent in North Carolina. The loan agreements

documenting each transaction explained that Republic Bank was the actual lender, while Advance

America acted only as Republic Bank’s marketer and servicer. The loan agreements included an

arbitration clause requiring any disputes among the borrowers, Republic Bank, and Advance

America to be submitted to arbitration. Plaintiffs obtained payday loans from Republic Bank

through Advance America. They initiated a state court action against Advance America only,

alleging that the loan transactions violated North Carolina’s usury laws and its Consumer Finance

Act. Republic Bank did not move to intervene in the state-court action, but instead an action in

federal court, seeking to compel the borrowers to submit their claims to arbitration as required by

the loan agreements. The borrowers moved to dismiss the action, arguing that the district court

lacked subject matter jurisdiction because neither diversity nor federal question jurisdiction existed

and because Republic Bank lacked standing to compel arbitration of claims to which it was not a

party. The district court concluded that Republic Bank lacked standing to maintain the action and

dismissed it without considering whether subject matter jurisdiction existed. The Fourth Circuit

reversed the district court and held that the lender had standing to bring its action. However, the



                                                  3
Case:18-01099-TBM Doc#:41 Filed:04/12/19                 Entered:04/12/19 16:25:45 Page4 of 9




Court remanded to the district court the issue as to whether the Republic Bank was a real party in

interest as to borrowers’ claims and whether the amount in controversy with regard to arbitration

exceeded $75,000. Id. at 308.

       In support of its holding, the Court discussed the holding in Vaden, stating the case

“establishes that usury claims against state-chartered banks are completely preempted by the

FDIA, and that such claims that are nominally asserted against a non-bank are preempted if a state-

chartered bank in fact is the real subject of the claims asserted by the plaintiffs.” Id. at 313

(emphasis supplied). The Court went on to note that the determination was “a fact-specific one

that we cannot make on the record before us …[and]… [t]he ultimate decision as to whether federal

question jurisdiction is present thus cannot be made without remanding this case to the district

court for resolution of this factual question.” Id. Thus, the Fourth Circuit remanded so that the

district court could conduct an inquiry to determine whether Republic Bank was the real party in

interest with regard to the claims asserted by the plaintiffs. Id.

       Therefore, both the Vaden and Kucan cases stand for the proposition that the FDIA

preempts state law claims that are directed at or asserted against a state-chartered bank. In the

present case, as set forth in Plaintiff’s Supplemental Brief, there are no claims asserted against a

state-chartered or national bank, but against a non-bank, WBL. Furthermore, the fact that Bank of

Lake Mills appears on the Promissory Note does not alter the analysis. The status of an unnamed

party, whether as a national bank or a state-chartered bank, does not bring WBL into the coverage

of the FDIA. See, e.g., Meade, supra; see also Knox v. First S. Cash Advance, WL 8159567, at

*2 (E.D.N.C. May 19, 2005) (“[S]tatus of the unnamed parties, First National Bank in Brookings

and Community State Bank, as a national bank and a state-chartered bank, respectively, does not

bring Defendants within the coverage of either the NBA of the FDIA. Consequently, Defendants'



                                                  4
Case:18-01099-TBM Doc#:41 Filed:04/12/19               Entered:04/12/19 16:25:45 Page5 of 9




arguments that Plaintiffs’ claims are completely preempted by the NBA and FDIA fail.”); Long v.

Ace Cash Exp., Inc., 2001 WL 34106904 at *1 (M.D. Fla. June 18, 2001) (Finding the National

Bank Act did not preempt Plaintiff’s state law claims because defendant was not a national bank).

B.     Whether Federal Common Law Applies

       WBL asserts that federal common law principles should be applied to resolve choice of

law disputes. (WBL Brief at pp. 2-3). WBL relies upon the cases of Weinman v. McCLusky (In

re Weinman), 2015 W.L. 1528896 (D. Colo. Mar. 31, 2015), which case was relied upon in the

Order, and Cyprus Amax Minerals Co. v. TCI PAC. Communications, Inc. 2012 U.S. Dist. Lexis

129577, 2012 W. L. 4006 122 (N.D. Okla. Sept. 12, 2012) because this case was brought under 28

U.S.C. § 1334, § 157, and 11 U.S.C. §§ 502 and 510. Id. Plaintiff does not dispute that this case

was brought pursuant to federal statutes, however, as set forth in its Supplemental Brief, both

federal and state law are implicated. However, because this Court must interpret agreements that

are subject of the Proof of Claim, the Court must look to state law. In re Centrix Fin., LLC, 434

B.R. 880, 884 (Bankr. D. Colo. 2010).

       WBL also asserts that this Court should adopt the choice of law of Wisconsin. (WBL Brief

at p. 3) WBL relies upon Seeman v. Philadelphia Warehouse Co., 47 S. Ct. 626 (1927), which

case was cited in the Order, for the proposition that “the law that is to govern is the place of

performance i.e., payment.” (Id.) WBL argues that “the parties specifically stipulated Wisconsin

law would govern.) (Id.) (emphasis original), and further submits that payment was to be made to

Wisconsin. WBL is thus referring to the Promissory Note (“Note”). As set forth in Plaintiff’s

Supplemental Brief, Wisconsin only has a tangential relationship to this transaction. Furthermore,

the Note was executed by CMS Facilities Maintenance, Inc. Neither Yosemite Management, LLC

(the original owner of the Property) nor Rent-Rite (the current owner of the Property) executed the



                                                5
Case:18-01099-TBM Doc#:41 Filed:04/12/19                 Entered:04/12/19 16:25:45 Page6 of 9




Note. Rent-Rite is subject to the terms of the Deed of Trust. The Deed of Trust secures the Note

obligation. The secured Proof of Claim is based upon the Deed of Trust. It is clear from the terms

of both the Promissory Note and the Deed of Trust, that Colorado law (the law where the Property

is located), is the law the Court should apply to determine whether the interest rate set forth in the

secured Proof of Claim complies with Colorado law.

C.     C.R.S. § 4-1-301 Does Not Apply

       WBL asserts that § 4-1-301 applies to this case, relying upon the case of Woods-Tucker

Leasing Corp. v. Hutcheson-Ingram Development Co., 642 F.2d 744 (5th Cir. 1981), which case

was relied upon in the Order. Woods–Tucker involved two contracts structured as a sale and lease-

back of farm equipment but intended as a loan secured by the farm equipment; both contracts

contained Mississippi choice of law provisions. The borrower argued that the choice of law

provisions were unenforceable, and the interest provisions usurious, under Texas law. Court found

that although Texas had the most “significant contacts” with the transaction, Mississippi’s contacts

were sufficient to constitute a “reasonable relation” to the transaction within the meaning of

Texas’s version of the UCC, the Business and Commercial Code, § 1.105(a). Id.

       As set forth in Plaintiff’s Supplemental Brief, the UCC is in applicable to this case because

the Deed of Trust is a security instrument and not a negotiable instrument. See, e.g., Fiscus v.

Liberty Mortgage Corp., 2014 COA 79, ¶¶ 47-49.          Likewise, courts in the Fifth Circuit since

Woods-Tucker have determined that when a security interest is involved, the U.C.C. does not

apply. See, e.g., Uniwest Mortgage Co. v. Dadecor Condominiums, Inc., 877 F.2d 431, 433 (5th

Cir. 1989) (Court analyzed the Woods-Tucker opinion and found that a separate guaranty

agreement, which guaranteed a loan, is not considered a negotiable instrument and does not fall

within the scope of the UCC); Resolution Trust Corp. v. 1601 Partners, Ltd., 796 F.Supp. 238,



                                                  6
Case:18-01099-TBM Doc#:41 Filed:04/12/19                 Entered:04/12/19 16:25:45 Page7 of 9




240 (N.D.Tex.1992) (holding promissory note non-negotiable where deed of trust was

incorporated by reference into promissory note); Horton v. M & T Bank, 2013 WL 6172145, at *4

(N.D. Tex. Nov. 22, 2013) (Finding that “a mortgage note is not ‘within’ the UCC because the

Deed of Trust places a lien on real property, it is not governed by the UCC.”) (internal citations

omitted).

          WBL’s Proof of Claim is premised upon the Deed of Trust. Because a deed of trust is, by

definition, a security instrument and not a negotiable instrument, WBL cannot be a holder in due

course. Fiscus, 2014 COA at 47-49. Thus, the UCC is inapplicable to this case. Nor is Plaintiff

aware of any other Colorado statutes (other than the usury statute) that would be applicable.

D.        Colorado Has Adopted Sections 187, 188, 195, and 203 of the Restatement (Second)
          of Conflict of Laws

          The parties do not dispute that Colorado has adopted the Restatement (Second) of Conflict

of Laws sections. Plaintiff therefore incorporates by reference the arguments set forth in its

Supplemental Brief and Final Written Arguments.

E.        Wisconsin Law Does not Govern the Substantive Issue of the Applicable Interest Rate
          and Usury

          Plaintiff incorporates by reference the arguments set forth in its Supplemental Brief and

Final Written Arguments.

                                       I.     CONCLUSION

          WHEREFORE, Plaintiff Rent-Rite Super Kegs West, Ltd hereby prays for the following
relief:

          A.     An Order determining the validity, priority, and extent of the claims and/or liens of
                 Defendant World Business Lenders, LLC against the Property of the Plaintiff;

          B.     An Order disallowing the Proof of Claim filed by Defendant World Business
                 Lenders, LLC;

          C.     An Order equitably subordinating the claims and/or liens of Defendant World
                 Business Lenders, LLC against the Property of the Plaintiff. Or, in the alternative,

                                                   7
Case:18-01099-TBM Doc#:41 Filed:04/12/19             Entered:04/12/19 16:25:45 Page8 of 9




            an Order that any lien securing such a subordinated claim be transferred to the
            estate;

      D.    An award of post-judgment interest at the maximum legal rate;

      E.    An award of costs of suit and attorney’s fees as provided by law; and

      F.    Any further relief in favor of Plaintiff that this Court deems just and appropriate.




                                              8
Case:18-01099-TBM Doc#:41 Filed:04/12/19              Entered:04/12/19 16:25:45 Page9 of 9




       DATED this 12th day of April 2019.


                                            Respectfully submitted,


                                            /s/ Patrick D. Vellone
                                            Patrick D. Vellone, #15284
                                            Jennifer E. Schlatter, #30626
                                            1600 Stout Street, Suite 1100
                                            Denver, Colorado 80202
                                            Ph: 303-534-4499
                                            pvellone@allen-vellone.com
                                            mlarson@allen-vellone.com

                                            ATTORNEYS FOR RENT-RITE SUPER KEGS WEST,
                                            LTD.

                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 12th day of April 2019, I caused the foregoing PLAINTIFF
RENT-RITE SUPER KEGS WEST LTD’S SUPPLEMENTAL BRIEF PURSUANT TO
COURT ORDER DATED MARCH 13, 2019 [DOC. #37], to be served by CM/ECF pursuant
to L.B.R. 5005-4(a), to the following:

Phillip J. Jones, Esq.
744 Horizon Court, Suite 115
Grand Junction, CO 81506



                                            /s/Victoria Ray
                                            Allen Vellone Wolf Helfrich & Factor P.C.




                                               9
